Citation Nr: 0526342	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  99-22 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for left hip, left 
knee, and left foot conditions, claimed as secondary to 
service-connected postoperative right foot crush injury 
residuals.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1954.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision in 
which the RO denied service connection for left hip, left 
knee and left foot conditions, claimed as secondary to 
service-connected postoperative right foot crush injury 
residuals, and denied a TDIU.  The veteran filed a Notice of 
Disagreement (NOD) later in September 1999, the RO issued a 
Statement of the Case in November 1999, and the veteran filed 
a Substantive Appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) also in November 1999.
 
In August 2001, the Board remanded the claims on appeal to 
the RO for additional development.  These matters have since 
been returned to the Board for further appellate review.

For the reason expressed below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The veteran provided testimony during a hearing before a 
Member (Veterans Law Judge) of the Board in March 2001.  That 
Veterans Law Judge is no longer with the Board.  As the 
Veterans Law Judge presiding at a hearing must participate in 
the final determination of a claimant's claim(s), the 
veteran, in this case, is entitled to another Board hearing.  
See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. 20.707 
(2004).  In August 2005, the Board informed the veteran of 
his right to have another hearing.  Later that month, he 
requested a hearing before a Veterans Law Judge at the RO 
(i.e., a Travel Board hearing).  

Since the RO schedules Travel Board hearings, a remand of 
these matters  to the RO is warranted.  See 38 C.F.R. 
§ 20.704 (2004).  

Accordingly, the appeal is hereby REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
Travel Board hearing, pursuant to 38 
C.F.R. §§ 20.703 and 20.707 (2004), at 
the earliest available opportunity.  The 
RO should notify the veteran and his 
representative of the date and time of 
the hearing, in accordance with 38 C.F.R. 
§ 20.704(b) (2004).  After the hearing is 
conducted, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


